Citation Nr: 1109784	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-00 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel





INTRODUCTION

The Veteran served on active duty from February 1979 to February 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the Veteran's claim seeking entitlement to a TDIU.  

In June a 2009 decision, the Board denied entitlement to a TDIU.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2009 Order, the Court granted an October 2009 Joint Motion for Remand (Joint Remand) which vacated the Board's decision and remanded this appeal for further development consistent with its instructions.


FINDINGS OF FACT

1.  Service connection is currently in effect for dysthymic disorder with some anxiety, at a 50 percent disability rating, recurrent dislocation of the left shoulder, at a 20 percent disability rating, acneform dermatitis, at a 10 percent disability rating, and maxillary sinusitis, at a 10 percent disability rating, for a combined rating of 70 percent.

2.  The Veteran has a three year college education and 13 years of experience as an electronics technician; he last worked in February 1996.

3.  The medical and other evidence of record indicates the Veteran's service-connected disabilities are of such severity as to preclude him from securing or following a substantially gainful occupation consistent with his education, training, and occupational experience.



CONCLUSION OF LAW

The criteria for entitlement to a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 3.655, 4.15, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Analysis

The Veteran has contended that he meets the percentage requirements for a TDIU rating and that he is therefore entitled to a TDIU rating based upon his service-connected disabilities.   

TDIU ratings may be assigned, where the schedular rating is less than total, when the Veteran is rendered unemployable as a result of his service-connected disabilities, provided that certain regulatory requirements are met, either under 38 C.F.R. § 4.16(a) or 4.16(b).  38 C.F.R. § 4.16.

Under § 4.16(a) provides that if there is only one such disability, it shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Under § 4.16(b), Veterans who are unemployable due to service-connected disabilities, but who fail to meet the percentage standards set out in 4.16(a), should have their claims submitted for an extraschedular consideration.  The rating board should include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

In either case, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  In determining whether the Veteran is entitled to a TDIU, neither the Veteran's non-service-connected disabilities nor advanced age may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The test of individual unemployability is whether, as a result of service-connected disabilities alone, the Veteran is unable to secure or follow any form of substantially gainful occupation that is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16; see Hatlestad v. Brown, 5 Vet. App. 524 (1993).

In this case, the Veteran is service-connected for dysthymic disorder with some anxiety at a 50 percent disability rating, and has a combined rating of 70 percent.  This meets the criteria for § 4.16(a).  Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

The Veteran's June 1996 application for benefits from the Social Security Administration reflects his report that the disability which rendered him unable to work occurred in February 1996, when he fell at home and sustained an injury to his lower back.  He was diagnosed with herniated nucleus pulposus at L4-L5, bilateral radiculopathy and a sciatic nerve condition.  He was granted disability benefits from the Social Security Administration based upon his painful musculoskeletal symptoms involving his back and associated neurological disorders.  

A March 1998 Neurological Evaluation shows that the Veteran reported that he had been in good health until February 13, 1996, when he had a fall in his bathtub which resulted in cervical, dorsal, lumbar, leg and arm pain.  The Veteran was diagnosed with herniated discs, bilateral stenosis and bilateral radiculopathy.  He underwent physical therapy, during which time his spine and neurological issues worsened.  The examiner noted the Veteran showed limitation when he was standing up or sitting down, picking up, carrying and lifting objects, straining, bending or moving the back, arms or legs, driving, crouching, leaning and crawling.  The examiner indicated that his back condition was getting worse as time passed, because the nerves and roots kept being injured.  The examiner concluded that the Veteran's disability was total and permanent due to his back and neurological conditions.  She noted that the Veteran's muscles, nerves and the anatomy of the back had been irreversibly affected.

A March 1998 private Psychiatric Evaluation, by E.I.C., M.D., B.C.F.E., shows that the Veteran was diagnosed with major depression.  The examiner noted his physical disorders and conditions were herniated nucleus pulposus at L4-5 and L5-S1 and bilateral radiculopathy, and that his psychosocial stressors were severe, with physical illness, economic limitations and the neuropsychiatric condition.  The examiner indicated that, in terms of his psychiatric disorders, his overall and long term prognosis was poor.

An undated assessment performed apparently in March 1998 in conjunction with a vocational rehabilitation program shows that the Veteran's employment trajectory was interrupted when he suffered an accident in his home bathroom.  The examiner noted that the Veteran had an accident which caused herniated discs and bilateral radiculopathy, which resulted in a functional ability which severely affected his ability to be considered employable.  The examiner indicated that the severe pain factor and the emotional prognosis noted in the March 1998 psychiatric evaluation rendered him unemployable 

A June 2004 VA examination shows that the Veteran was diagnosed with dysthymic disorder and lumbar disc disease.  The examiner indicated that the Social Security Administration determination had established a primary diagnosis of lumbar disc disease and a secondary diagnosis of major depression, and that the disability began in February 1996.  The examiner noted that the signs and symptoms of the Veteran's psychiatric disorder were moderately interfering with the Veteran's employment functioning.  The examiner concluded that the Veteran's main work impairment began in 1996 after an accident that produced a lumbar disc disease as supported by the Social Security Administration disability determination.  
 
A February 2007 private psychiatric evaluation shows that the Veteran worked in the private sector after military service from 1993 to 1995, but that he had to stop working because he was suffering pains in his waist.  He had been under treatment with this psychiatric provider since June 2005.  He indicated that he had problems sleeping, was altered easily, was very forgetful, became tense and had nightmares when he slept.  He suffered from hypertension and had a great deal of back pain, for which he was taking pain medication.  He had a disability from an injury in the left shoulder that included an emotional condition, sinusitis and facial eruptions.  He indicated that he feels empty with low self esteem with a sensation that something is going to happen to him and that many times he had felt little desire to live.  He was irritated with his family and was isolated.  There had been occasions when he heard voices at night, felt watched and had even closed the blinds to his house as a precaution because of feeling extremely terrorized and threatened.  Often, his wife had to watch him because he would become disheveled.  The examiner noted that the Veteran had a current diagnosis of major depression.  Upon examination, the Veteran was restrained, with a facial expression of anguish.  He looked sad, grieving, worried.  He admitted that at times he had a desire to kill himself in a violent manner like hanging himself, but for some months he had not had those ideas.  He had memory problems for recent and immediate events.  He also had problems with concentration.  His judgment was marginal and his self esteem was low.  The diagnostic impression was major depression, a chronic back condition, sinusitis, hypertension and a traumatic condition of the left shoulder from dislocation.  The examiner noted that the Veteran's prognosis appeared to be somewhat somber since the Veteran was a young person who suffered from severe organic conditions and who also showed quite depressive symptomatology and hallucinations.  The examiner noted that the Veteran had low self esteem, isolation, constant complaints of physical pain, abrupt variations of affect and even having suicidal ideas.  In addition, the examiner concluded that he could manage funds in limited amounts, but that he required close supervision of an adult and capable family member when he had to leave the community to take care of his obligations, and that he should continue long term psychiatric treatment and medication.  

The Veteran, through his representative, submitted a private Vocational Opinion rendered by a vocational counselor, dated in October 2010.  The Certified Rehabilitation Counselor noted that she reviewed the Veteran's military medical and personnel records.  The counselor indicated that a vocational profile takes into consideration several vocationally significant factors such as a person's education level and training, vocational history, military history, transferable skills, academic skills and the person's cognitive, physical, and psychological abilities and limitations.  She noted that the Veteran had been diagnosed with major depression, recurrent dislocation of the left shoulder and acneform dermatitis, and that impairments resulting from these service-connected disabilities precluded him from sleeping well through the night, getting along with others, maintaining composure in stressful situations, heavy lifting, carrying, reaching overhead, pushing and pulling, recalling memories, events, etc., concentrating and completing even simple tasks, being in touch with reality, controlling his impulses, attending to everyday obligations without the assistance/supervision of a "trained family member."  In terms of activities of daily living, the Veteran's impairments greatly affected the activities he was able to perform on a daily basis.  

The Certified Rehabilitation Counselor noted the records that she had reviewed in rendering her opinion.  Among the records she noted was a March 1998 evaluation from a private psychiatrist, E.I.C., M.D., B.C.F.E., who noted that the Veteran had insomnia, depression, anxiety, hopelessness, frustration, low self-esteem and ideas of reference.  The level of his psychosocial stressors was severe.  The private psychiatrist concluded that, based on the history of the present condition, clinical examination of the Veteran, and post history of psychiatric treatment, the Veteran's overall prognosis and prognosis for long term improvement were poor.  At his June 1999 hearing, a private physician, J.A.J.O., M.D., testified with regard to the affects of his psychiatric disorder on his ability to interact with others.  J.A.J.O., M.D. noted that the Veteran was unbearable to his family and those around him and that he was not in touch with reality.  He added that, with regard to his emotional disability, he was totally disabled, in the long term and that there had not been any improvement.  On the contrary, it had gotten worse.  An August 2000 letter from J.A.J.O., M.D., who had been treating the Veteran since 1994, reflected his opinion that the Veteran had memory problems and poor impulse control.  He indicated that the Veteran's prognosis was very, very poor.  A March 2002 letter from J.A.J.O., M.D. showed that the Veteran was always depressed with low tolerance levels and low frustrations, was delusional and had faulty interpersonal relationships and was a threat to others.  He concluded that the Veteran was unable to work and was not a candidate for vocational rehabilitation.  His overall prognosis was noted to be very severe.  A February 2007 report, from the Veteran's current psychiatrist, G.T.C., M.D., showed his inability to recall words/immediate events, evident concentration problems, marginal judgment, and low self-esteem.  Further, he concluded that his prognosis was quite bleak as he had numerous depressive symptoms, hallucinations, and isolation, constant complaints of physical pain, abrupt mood changes and suicidal thoughts.  G.T.C., M.D. concluded that he believed that the Veteran required the close supervision of a trained adult family member when he went into the community to face is obligations and that he should continue long-term psychiatric treatment.  He added that the Veteran's emotional symptoms were connected to the setbacks he experienced during his time in the military.

The Certified Rehabilitation Counselor detailed the vocational implications of the Veteran's chronic major depression with psychotic features had on his cognition, pace, persistence, reliability, conscientiousness/motivation, interpersonal functioning, stress tolerance, and job-specific requirements.  She noted that the Veteran's depression, anxiety and outbursts of anger preclude him from being employed in any work setting.  She indicated that, as a result of his depression, the Veteran consistently experiences difficulty in trusting others, paranoia that everyone is out to get him, difficulty developing and maintaining relationships, feelings of detachment and estrangement from others, and irritability, outbursts of anger, and difficulty with concentration.  It was noted that, when the Veteran experienced left shoulder dislocation, he was unable to lift, carry, reach overhead, push and pull without difficulty and pain.  The Certified Rehabilitation Counselor noted that the Veteran has been found by his examiners to have a bleak, poor and very severe prognosis, and that he had additionally been found to be totally disabled due to his psychiatric disability.  The counselor opined that the Veteran's psychological factors affect his cognition, pace, persistence, reliability, conscientiousness/motivation, interpersonal functioning, stress tolerance, and job-specific requirements, and that all of these factors are crucial to finding and maintaining gainful employment.  The Veteran's depression and related symptoms affect his ability to perform work in any environment.  The Certified Rehabilitation Counselor noted that the Veteran's service-connected major depression and physical symptoms from his left shoulder dislocation preclude him from being able to perform any full-time position with reasonable consistency and for a reasonable amount of time.  It was her opinion, within a reasonable degree of vocational certainty, that the combination of the Veteran's symptoms of major depression and service-connected physical limitations resulting from his recurrent left shoulder dislocation would preclude him from being able to perform the essential work functions of his past work or any competitive job in the national economy.  The Certified Rehabilitation Counselor added that, based upon the records reviewed, the Veteran most likely became incapable of maintaining gainful and competitive employment in 1996.  She also noted that her opinions were based upon the Veteran's current profile and the records provided, and that she reserved the right to amend or correct the opinions offered based on new or additional medical information.

As noted above, in determining whether the Veteran is entitled to a TDIU, the Veteran's non-service-connected disabilities may not be considered.  Van Hoose v. Brown, supra.  The test of individual unemployability is whether, as a result of service-connected disabilities alone, the Veteran is unable to secure or follow any form of substantially gainful occupation that is consistent with his education and occupational experience.  Hatlestad, supra.  In Van Hoose, the Court noted that the sole fact that a claimant was unemployed was not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that he is entitled to a TDIU rating, as the evidence in the record tends to show that he is unable to sustain employment based on his service-connected disabilities.  While the evidence shows that the Veteran had non-service-connected disabilities, mainly his lumbar spine disorder and associated neurological manifestations, that also affect his employability, there is sufficient evidence that the Veteran's service-connected disabilities alone render him unemployable.  The Board finds that this evidence, namely the October 2010 private Vocational Opinion, is competent and probative in supporting the Veteran's contentions.  The Certified Rehabilitation Counselor, who provided her qualifications to render such an opinion, found that the Veteran was unable to maintain gainful employment due to the symptoms of his psychiatric disorder and his service-connected shoulder disorder.  The Board notes that the Certified Rehabilitation Counselor found that the Veteran's diagnosis was major depression with psychotic features, and that the Veteran is service-connected for dysthymic disorder; it appears that the Veteran may have a more severe psychiatric picture than the disorder for which he is service-connected.  However, for the following reasons, the Board finds that the Veteran's unemployability meets the criteria for a TDIU rating.  First, G.T.C., M.D. noted that his present emotional difficulties are a result of service.  In addition, the Board is precluded from differentiating between the symptomology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  As such, the Veteran's psychiatric symptomatology is deemed to be related to his service-connected disability.

The Board finds that the evidence of record shows that the Veteran is unable to perform the physical and mental acts required by substantially gainful employment due to his service-connected disabilities.  As such, a TDIU rating is granted.





ORDER

A TDIU is granted. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


